Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 and 01/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”), Goettle et al. (US 20200244346, henceforth “Goettle”) and further in view of Valencia (US 20160028472, henceforth “Valencia”).
The independent claim 1 of Pat’719 does not claim the features of independent claim 1 of the instant application (1) an amount of bandwidth consumed by a group of user equipment in a defined geographic area satisfies a defined bandwidth amount, (2)  offloading, by the device, first traffic of first user equipment of the group of user equipment from a group of terrestrial network equipment to a group of satellite network equipment based on the determining, wherein second traffic of second user equipment of the group of user equipment remain routed via the group of terrestrial network equipment.
 However, in the analogous art, Roy discloses (1) an amount of bandwidth consumed by a group of user equipment in a defined geographic area satisfies a defined bandwidth amount (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP network 160, [0037]. Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, e.g., weather conditions, etc. In the present context, a link condition may be specified in percentage, e.g., 100% is a perfect condition such as no rain, no wind, no physical obstacle, etc., whereas 50% reflects a compromised link 140, 145 condition such as inclement weather, etc. Table 4 shows a non-limiting example of quantifiers Q.sub.M, Q.sub.S, capacity of link 140, 145, and a link condition, [0069]-[0070].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Goettle discloses, in analogous art, the missing/crossed limitations comprising: (1) an amount of bandwidth consumed by a group of user equipment in a defined geographic area satisfies a defined bandwidth amount (FIG. 2 depicts a sample spot beam plan for a satellite. Some of the individual coverage regions in the spot beam laydown, depicted in FIG. 2, have significantly higher capacity demand than other individual coverage regions. The flexibility measures discussed herein may be used to allocate precious satellite resources to satisfy as much of the demand as possible. However, if the demand in a particular beam coverage region exceeds the maximum capacity that can be provided by a single satellite, then some of the demand will be unmet, if there are no other sources of capacity. Other sources of capacity may include one or more of an additional satellite, and/or a terrestrial-based system… An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 5A illustrates example demand (Mbps) in each spot beam coverage region and the entire service area over a 15-minute span for the example airplane traffic model of FIG. 3A. FIG. 9A contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for forward link. FIG. 9B contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for return links. FIG. 10 illustrates a method for adjusting connectivity and bandwidth of connection between gateway and user beams [0079]-[0080].  FIG. 12 contains a depiction of gateway-user beam connection bandwidth adjustment and adjustment limitations for a multi-beam satellite,  [0089]. An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 14 gives demand in individual coverage regions, maximum capacity supplied in an individual coverage region, and unmet demand in each coverage region of the example spot beam laydown in FIG. 2 and the example traffic model of FIG. 5A. FIG. 15 depicts service allocation among satellite, aircraft platform, and ATG systems for regions for which satellite capacity is sufficient and regions for which satellite capacity alone is insufficient for the example beam laydown in FIG. 2 and the demand in FIG. 5A, [0094]-[0096]. FIG. 25 outlines a general method 2500 to determine transition plans for an airplane terminal's communication service via a satellite network to another satellite network or an aircraft platform or ATG network. Such a communication service may be, for example, connectivity to a private network, a local area network, the Internet, a cellular network such as a 3G, 4G, 4G LTE, LTE or 5G network, other radio network, the PLMN, the PSTN, a component of a Wi-Fi hotspot, or any other network, [0119].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Goettle in order to make a more effective method by adapting to changes in demand over the service area and provides smooth service transitions as airplanes fly across the service area. The wireless communication system employs capacity allocation and management devices to ensure cost-effective deployment of capacity to users as they travel to their destination. The network management system manages satellite, aircraft platform, and air-to-ground (ATG) network management systems to ensure that the overall system resources are used in the efficient manners, see (Goettle, [abstract], [0094], [0117]).
Valencia discloses, in analogous art, the missing/crossed limitations comprising: (2) offloading, by the device, first traffic of first user equipment of the group of user equipment from a group of terrestrial network equipment to a group of satellite network equipment based on the determining, wherein second traffic of second user equipment of the group of user equipment remain routed via the group of terrestrial network equipment (FIG. 3, a system includes equipment that connects the packetized non-voice data traffic to the MTSO using a satellite link, while keeping the voice data traffic on existing point-to-point terrestrial links 22-1 to 22-n. A cell site router 26 (e.g., 26-1 shown in FIG. 3) at the cell sites is used to separate the voice and non-voice data traffic for concurrent transmission via terrestrial and satellite links, respectively. This cell site router 26 could also be used to connect the signaling (control) traffic from the cell site to the terrestrial link if that proves beneficial. The cell site router is sometimes integral part of the Node B (NB) 29-1, [0044]. In yet another variation of the non-limiting embodiment, the cell site router 26 and the corresponding edge router 12 could be equipped to detect user data applications whose performance is negatively affected by high latency channel, such as gaming. Those data applications would be connected to the terrestrial link, while the rest of the data applications are transported by satellite, [0045]. In the cellular network architecture disclosed in the non-limiting embodiment a cell site router 26 is interposed between the 2G BTS 30 and 3G Node B 29 equipment and the microwave equipment 33 at each cell site 21. This cell site router 26 aggregates the traffic streams 27 and 28 from both the BTS 30 and the Node B 29, and separates the voice 24 and data 25 traffic for transmission terrestrially and by satellite, respectively. Terrestrial transmission carries voice traffic using tiered point-to-point networks. Data traffic from multiple cell sites 21-1 to 21-n shares satellite bandwidth… The traffic separation for long distance transmission (backhaul) and sharing of bandwidth by multiple cell sites allows individual treatment of the traffic, proving to be advantageous for both performance and financial metrics, [0049].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Valencia in order to make a more effective method for separating the voice data and non-voice data for an effective and efficient transmission of data over terrestrial and satellite links. The efficient use of the bandwidth by allowing the use of transmission idle times between traffic peaks is facilitated. The amount of capacity required to support the network to a small fraction of the bandwidth is reduced. The requirement for fiber connectivity is reduced, see (Valencia, [0040]-[0043], [0063].).
Claims 2 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”) and further in view of Goettle et al. (US 20200244346, henceforth “Goettle”).
The independent claims 1 and 19 of Pat’719 does not claim the features of dependent claims 2 and 19 of the instant application (1) the determining comprises evaluating an amount of network traffic received from the group of user equipment and the amount of bandwidth being consumed by respective services executing on the group of user equipment.
However, in the analogous art, Roy discloses (1) the determining comprises evaluating an amount of network traffic received from the group of user equipment and the amount of bandwidth being consumed by respective services executing on the group of user equipment (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP network 160, [0037]. Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, e.g., weather conditions, etc. In the present context, a link condition may be specified in percentage, e.g., 100% is a perfect condition such as no rain, no wind, no physical obstacle, etc., whereas 50% reflects a compromised link 140, 145 condition such as inclement weather, etc. Table 4 shows a non-limiting example of quantifiers Q.sub.M, Q.sub.S, capacity of link 140, 145, and a link condition, [0069]-[0070].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”).
The dependent claim 2 of Pat’719 does not claim the features of dependent claim 3 of the instant application (1) the offloading comprises configuring an integrated network that comprises the group of terrestrial network equipment and the group of satellite network equipment.
However, in the analogous art, Roy discloses (1) the offloading comprises configuring an integrated network that comprises the group of terrestrial network equipment and the group of satellite network equipment (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP (Internet Protocol) network 160. In the illustration, only one satellite terminal 105A is shown for purposes of illustration; however, it should be appreciated that any suitable quantity of satellite terminals 105A may be used instead, [0037]. FIG. 5 in the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140. Further details of routing data are discussed with reference to FIGS. 9A-9B, [0075].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 11171719B2 (henceforth Pat’719).
The dependent claim 8 of Pat’719 claims all the features of dependent claim 4 of the instant application.
 Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”).
The dependent claim 9 of Pat’719 does not claim the features of dependent claim 5 of the instant application (1) scheduling, by the device, a satellite network equipment of the group of satellite network equipment to forward at least a portion of network traffic to a transmission point. 
However, in the analogous art, Roy discloses (1) scheduling, by the device, a satellite network equipment of the group of satellite network equipment to forward at least a portion of network traffic to a transmission point (FIG. 1, the system 100 may include satellite(s) 170 that provide wireless communication via the satellite links 145 to one or more terminals 105A which are within a coverage area 185 of the satellite 170. In the present context, a satellite link 145 is a wireless communication between a dish 175 antenna and a satellite 170 antenna. A satellite link 145 may include an uplink, including communication from terminal 105A to a satellite 170, a gateway 180, etc. and/or a downlink, which includes communication from the satellite 170 to the terminal 105A, gateway 180, etc., [0043]. FIG. 1, the terminal 105A may include a computer 110 including a processor 112 and a memory 114, a satellite communication interface 115, terrestrial communication interface 120, and a local communication interface 125, [0046]. he satellite communication interface 115 includes physical layer components such as transceiver, modulator, demodulator, etc. to facilitate communication with satellites 170. Terminal 105A may include or be communicatively connected to one or more dish(s) 175 and antenna(s), which allow terminal 105A to communicate with one or more satellites 170 at a time, [0047]. The  terminal 105A includes satellite and terrestrial communication interfaces 115, 120 and can communicate traffic data T via the satellite and/or terrestrial communication interface 115, 120 (e.g., split the traffic data T between the satellite and/or terrestrial communication interfaces 115, 120), [0051]. The computer 110 may actuate the satellite communication interface 115 and/or the terrestrial communication interface 120, as discussed with reference to FIGS. 1-2, to route the data via the satellite and/or terrestrial links 140, 145. Routing of data by the terminal 105A computer 110 is further discussed with respect to FIGS. 9A-9B, [0066].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”).
The dependent claim 7 of Pat’719 does not claim the features of dependent claim 6 of the instant application (1) prior to the determining, receiving, by the device, from the group of terrestrial network equipment, information indicative of respective backhaul link bandwidth and respective resource utilization.
However, in the analogous art, Roy discloses (1) prior to the determining, receiving, by the device, from the group of terrestrial network equipment, information indicative of respective backhaul link bandwidth and respective resource utilization (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP (Internet Protocol) network 160. In the illustration, only one satellite terminal 105A is shown for purposes of illustration; however, it should be appreciated that any suitable quantity of satellite terminals 105A may be used instead. In another example embodiment, one or more IoT devices 130 may be included in the terminal 105A. In other words, the terminal 105A may additionally provide IoT device 130 operation, [0037]. A terrestrial communication system, e.g., LTE (Long-Term Evolution), 5G, etc. may include a mobile network backbone 155 and a plurality of base stations 165. The base stations 165 may be connected to the backbone 155 via a wired and/or wireless network. The base stations 165 provide a terrestrial communication link 140, e.g., 5G, LTE, etc., to the terminal 105A. The backbone 155 of the terrestrial communication system may be connected to an IP network 160, e.g., to provide access to the remote computer 135 via internet. A terrestrial communication link 140 is established when a wireless communication, e.g., via LTE protocol, is initiated between terminal 105A and a base station 165, [0040]. FIG. 4 in a block 410, in which the computer 110 determines a data throughput t (T) or a score S of traffic data for the terminal 105A, [0060]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, e.g., weather conditions, etc, [0069]-[0070].). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”).
The dependent claim 7 of Pat’719 does not claim the features of dependent claim 6 of the instant application (1) allocating, by the device, the first traffic and the second traffic based on the respective applications executing on the first user equipment and the second user equipment.
However, in the analogous art, Roy discloses (1) allocating, by the device, the first traffic and the second traffic based on the respective applications executing on the first user equipment and the second user equipment (FIG. 5, in a block 530, the computer 110 determines a terrestrial communication score S.sub.M and a satellite traffic data score S.sub.S…The computer 110 may be programmed to determine the satellite traffic data score S.sub.S based on data throughput Ts, the volume V of data, and the satellite link quantifier…Equation (5) shows the relationship of traffic data T with portions T.sub.T and T.sub.S routed through each of the terrestrial and satellite links 140, 145, [0071]. Next, in a decision block 540, the computer 110 determines whether the terrestrial score S.sub.M exceeds the satellite score S.sub.S. If the computer 110 determines that the terrestrial score SM exceeds the satellite score S.sub.S, then the process 500 proceeds to a block 550; otherwise the process 500 proceeds to a block 560, [0073]. In the block 550, the computer 110 identifies data portion T.sub.S and/or updates the data portion T.sub.S. For example, the computer 110 may be programmed to identify the data portion T.sub.S such that the terrestrial score S.sub.M is less than or equal the satellite score S.sub.S. For example, the computer 110 may be programmed to modify the set of data T.sub.S to increase a volume V of data T.sub.S, e.g., by placing high volume V bulk upload in data portion T.sub.S, as shown in Table 3, [0074]. In the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140. Further details of routing data are discussed with reference to FIGS. 9A-9B, [0075].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 11171719B2 (henceforth Pat’719).
The dependent claim 4 of Pat’719 claims all the features of dependent claim 8 of the instant application.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 11171719B2 (henceforth Pat’719).
The dependent claim 5 of Pat’719 claims all the features of dependent claim 9 of the instant application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 11171719B2 (henceforth Pat’719).
The dependent claim 6 of Pat’719 claims all the features of dependent claim 10 of the instant application.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 11171719B2 (henceforth Pat’719).
The dependent claim 15 of Pat’719 claims all the features of dependent claim 11 of the instant application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”), Goettle et al. (US 20200244346, henceforth “Goettle”) and further in view of Valencia (US 20160028472, henceforth “Valencia”).
The independent claim 1 of Pat’719 does not claim the features of independent claim 12 of the instant application (1) a processor, (2) a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising, (3) comparing an amount of bandwidth consumed by a group of user equipment in a defined geographic area with a defined threshold bandwidth amount, wherein the group of user equipment is connected via terrestrial network equipment, (3) based on the amount of bandwidth consumed satisfying the defined threshold bandwidth amount, rerouting first traffic of first user equipment of the group of user equipment from the terrestrial network equipment to satellite network equipment, wherein second traffic of second user equipment of the group of user equipment remains routed via the terrestrial network equipment.
However, in the analogous art, Roy discloses (1) a processor (FIG. 1 item 112. A computer-readable medium  includes any non-transitory (e.g., tangible) medium that participates in providing data (e.g., instructions) that may be read by a computer (e.g., by a processor of a computer), [0122]), (2) a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (In general, a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein. Such instructions and other data may be stored and transmitted using a variety of computer-readable media, [0121].), (3) comparing an amount of bandwidth consumed by a group of user equipment in a defined geographic area with a defined threshold bandwidth amount, wherein the group of user equipment is connected via terrestrial network equipment (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP network 160, [0037]. Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, e.g., weather conditions, etc. In the present context, a link condition may be specified in percentage, e.g., 100% is a perfect condition such as no rain, no wind, no physical obstacle, etc., whereas 50% reflects a compromised link 140, 145 condition such as inclement weather, etc. Table 4 shows a non-limiting example of quantifiers Q.sub.M, Q.sub.S, capacity of link 140, 145, and a link condition, [0069]-[0070].), (4) based on the amount of bandwidth consumed satisfying the defined threshold bandwidth amount, rerouting first traffic of first user equipment of the group of user equipment from the terrestrial network equipment to satellite network equipment, wherein second traffic of second user equipment of the group of user equipment remains routed via the terrestrial network equipment (FIG. 5, in a block 530, the computer 110 determines a terrestrial communication score S.sub.M and a satellite traffic data score S.sub.S…The computer 110 may be programmed to determine the satellite traffic data score S.sub.S based on data throughput Ts, the volume V of data, and the satellite link quantifier…Equation (5) shows the relationship of traffic data T with portions T.sub.T and T.sub.S routed through each of the terrestrial and satellite links 140, 145, [0071]. Next, in a decision block 540, the computer 110 determines whether the terrestrial score S.sub.M exceeds the satellite score S.sub.S. If the computer 110 determines that the terrestrial score SM exceeds the satellite score S.sub.S, then the process 500 proceeds to a block 550; otherwise the process 500 proceeds to a block 560, [0073]. In the block 550, the computer 110 identifies data portion T.sub.S and/or updates the data portion T.sub.S. For example, the computer 110 may be programmed to identify the data portion T.sub.S such that the terrestrial score S.sub.M is less than or equal the satellite score S.sub.S. For example, the computer 110 may be programmed to modify the set of data T.sub.S to increase a volume V of data T.sub.S, e.g., by placing high volume V bulk upload in data portion T.sub.S, as shown in Table 3, [0074]. In the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140. Further details of routing data are discussed with reference to FIGS. 9A-9B, [0075].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Goettle discloses, in analogous art, the missing/crossed limitations comprising: (3) comparing an amount of bandwidth consumed by a group of user equipment in a defined geographic area with a defined threshold bandwidth amount, wherein the group of user equipment is connected via terrestrial network equipment (FIG. 2 depicts a sample spot beam plan for a satellite. Some of the individual coverage regions in the spot beam laydown, depicted in FIG. 2, have significantly higher capacity demand than other individual coverage regions. The flexibility measures discussed herein may be used to allocate precious satellite resources to satisfy as much of the demand as possible. However, if the demand in a particular beam coverage region exceeds the maximum capacity that can be provided by a single satellite, then some of the demand will be unmet, if there are no other sources of capacity. Other sources of capacity may include one or more of an additional satellite, and/or a terrestrial-based system… An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 5A illustrates example demand (Mbps) in each spot beam coverage region and the entire service area over a 15-minute span for the example airplane traffic model of FIG. 3A. FIG. 9A contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for forward link. FIG. 9B contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for return links. FIG. 10 illustrates a method for adjusting connectivity and bandwidth of connection between gateway and user beams [0079]-[0080].  FIG. 12 contains a depiction of gateway-user beam connection bandwidth adjustment and adjustment limitations for a multi-beam satellite,  [0089]. An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 14 gives demand in individual coverage regions, maximum capacity supplied in an individual coverage region, and unmet demand in each coverage region of the example spot beam laydown in FIG. 2 and the example traffic model of FIG. 5A. FIG. 15 depicts service allocation among satellite, aircraft platform, and ATG systems for regions for which satellite capacity is sufficient and regions for which satellite capacity alone is insufficient for the example beam laydown in FIG. 2 and the demand in FIG. 5A, [0094]-[0096]. FIG. 25 outlines a general method 2500 to determine transition plans for an airplane terminal's communication service via a satellite network to another satellite network or an aircraft platform or ATG network. Such a communication service may be, for example, connectivity to a private network, a local area network, the Internet, a cellular network such as a 3G, 4G, 4G LTE, LTE or 5G network, other radio network, the PLMN, the PSTN, a component of a Wi-Fi hotspot, or any other network, [0119].), 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Goettle in order to make a more effective method by adapting to changes in demand over the service area and provides smooth service transitions as airplanes fly across the service area. The wireless communication system employs capacity allocation and management devices to ensure cost-effective deployment of capacity to users as they travel to their destination. The network management system manages satellite, aircraft platform, and air-to-ground (ATG) network management systems to ensure that the overall system resources are used in the efficient manners, see (Goettle, [abstract], [0094], [0117]).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”) and further in view of Goettle et al. (US 20200244346, henceforth “Goettle”).
The independent claims 12 of Pat’719 does not claim the features of dependent claims 13 of the instant application (1) the comparing comprises determining the amount of bandwidth consumed by the group of user equipment based on evaluating an amount of network traffic received from the group of user equipment.
However, in the analogous art, Roy discloses (1) the comparing comprises determining the amount of bandwidth consumed by the group of user equipment based on evaluating an amount of network traffic received from the group of user equipment (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP network 160, [0037]. Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, e.g., weather conditions, etc. In the present context, a link condition may be specified in percentage, e.g., 100% is a perfect condition such as no rain, no wind, no physical obstacle, etc., whereas 50% reflects a compromised link 140, 145 condition such as inclement weather, etc. Table 4 shows a non-limiting example of quantifiers Q.sub.M, Q.sub.S, capacity of link 140, 145, and a link condition, [0069]-[0070].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”).
The independent claim 12 of Pat’719 does not claim the features of dependent claim 14 of the instant application (1) the comparing comprises determining the amount of bandwidth consumed by the group of user equipment based on respective services executing on the group of user equipment. 
However, in the analogous art, Roy discloses (1) the comparing comprises determining the amount of bandwidth consumed by the group of user equipment based on respective services executing on the group of user equipment (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP network 160, [0037]. Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, e.g., weather conditions, etc. In the present context, a link condition may be specified in percentage, e.g., 100% is a perfect condition such as no rain, no wind, no physical obstacle, etc., whereas 50% reflects a compromised link 140, 145 condition such as inclement weather, etc. Table 4 shows a non-limiting example of quantifiers Q.sub.M, Q.sub.S, capacity of link 140, 145, and a link condition, [0069]-[0070].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 11171719B2 (henceforth Pat’719).
The dependent claim 5 of Pat’719 claims all the features of dependent claim 15 of the instant application.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”).
The independent claim 12 of Pat’719 does not claim the features of dependent claim 16 of the instant application (1) the satellite network equipment is integrated with the terrestrial network equipment to form an integrated network to which the group of user equipment in the defined geographic area connect.
However, in the analogous art, Roy discloses (1) the satellite network equipment is integrated with the terrestrial network equipment to form an integrated network to which the group of user equipment in the defined geographic area connect (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP network 160, [0037]. Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively, [0069]-[0070]. FIG. 5 in the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140. Further details of routing data are discussed with reference to FIGS. 9A-9B, [0075].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. US 11171719B2 (henceforth Pat’719).
The dependent claim 16 of Pat’719 claims all the features of dependent claim 17 of the instant application.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”), Goettle et al. (US 20200244346, henceforth “Goettle”) and further in view of Valencia (US 20160028472, henceforth “Valencia”).
The independent claim 18 of Pat’719 does not claim the features of independent claim 18 of the instant application (1) determining an amount of network bandwidth of a terrestrial radio network consumed by a group of user equipment in a defined geographic area satisfies a threshold bandwidth amount, (2) transferring first user equipment of the group of user equipment from the terrestrial radio network to satellite network equipment based on the determining; and retaining second user equipment of the group of user equipment at the terrestrial radio network.
However, in the analogous art, Roy discloses (1) determining an amount of network bandwidth of a terrestrial radio network consumed by a group of user equipment in a defined geographic area satisfies a threshold bandwidth amount (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP network 160, [0037]. Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, e.g., weather conditions, etc. In the present context, a link condition may be specified in percentage, e.g., 100% is a perfect condition such as no rain, no wind, no physical obstacle, etc., whereas 50% reflects a compromised link 140, 145 condition such as inclement weather, etc. Table 4 shows a non-limiting example of quantifiers Q.sub.M, Q.sub.S, capacity of link 140, 145, and a link condition, [0069]-[0070].), (2) transferring first user equipment of the group of user equipment from the terrestrial radio network to satellite network equipment based on the determining; and retaining second user equipment of the group of user equipment at the terrestrial radio network (FIG. 5, in a block 530, the computer 110 determines a terrestrial communication score S.sub.M and a satellite traffic data score S.sub.S…The computer 110 may be programmed to determine the satellite traffic data score S.sub.S based on data throughput Ts, the volume V of data, and the satellite link quantifier…Equation (5) shows the relationship of traffic data T with portions T.sub.T and T.sub.S routed through each of the terrestrial and satellite links 140, 145, [0071]. Next, in a decision block 540, the computer 110 determines whether the terrestrial score S.sub.M exceeds the satellite score S.sub.S. If the computer 110 determines that the terrestrial score SM exceeds the satellite score S.sub.S, then the process 500 proceeds to a block 550; otherwise the process 500 proceeds to a block 560, [0073]. In the block 550, the computer 110 identifies data portion T.sub.S and/or updates the data portion T.sub.S. For example, the computer 110 may be programmed to identify the data portion T.sub.S such that the terrestrial score S.sub.M is less than or equal the satellite score S.sub.S. For example, the computer 110 may be programmed to modify the set of data T.sub.S to increase a volume V of data T.sub.S, e.g., by placing high volume V bulk upload in data portion T.sub.S, as shown in Table 3, [0074]. In the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140. Further details of routing data are discussed with reference to FIGS. 9A-9B, [0075].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Goettle discloses, in analogous art, the missing/crossed limitations comprising: (1) determining an amount of network bandwidth of a terrestrial radio network consumed by a group of user equipment in a defined geographic area satisfies a threshold bandwidth amount (FIG. 2 depicts a sample spot beam plan for a satellite. Some of the individual coverage regions in the spot beam laydown, depicted in FIG. 2, have significantly higher capacity demand than other individual coverage regions. The flexibility measures discussed herein may be used to allocate precious satellite resources to satisfy as much of the demand as possible. However, if the demand in a particular beam coverage region exceeds the maximum capacity that can be provided by a single satellite, then some of the demand will be unmet, if there are no other sources of capacity. Other sources of capacity may include one or more of an additional satellite, and/or a terrestrial-based system… An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 5A illustrates example demand (Mbps) in each spot beam coverage region and the entire service area over a 15-minute span for the example airplane traffic model of FIG. 3A. FIG. 9A contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for forward link. FIG. 9B contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for return links. FIG. 10 illustrates a method for adjusting connectivity and bandwidth of connection between gateway and user beams [0079]-[0080].  FIG. 12 contains a depiction of gateway-user beam connection bandwidth adjustment and adjustment limitations for a multi-beam satellite,  [0089]. An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 14 gives demand in individual coverage regions, maximum capacity supplied in an individual coverage region, and unmet demand in each coverage region of the example spot beam laydown in FIG. 2 and the example traffic model of FIG. 5A. FIG. 15 depicts service allocation among satellite, aircraft platform, and ATG systems for regions for which satellite capacity is sufficient and regions for which satellite capacity alone is insufficient for the example beam laydown in FIG. 2 and the demand in FIG. 5A, [0094]-[0096]. FIG. 25 outlines a general method 2500 to determine transition plans for an airplane terminal's communication service via a satellite network to another satellite network or an aircraft platform or ATG network. Such a communication service may be, for example, connectivity to a private network, a local area network, the Internet, a cellular network such as a 3G, 4G, 4G LTE, LTE or 5G network, other radio network, the PLMN, the PSTN, a component of a Wi-Fi hotspot, or any other network, [0119].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Goettle in order to make a more effective method by adapting to changes in demand over the service area and provides smooth service transitions as airplanes fly across the service area. The wireless communication system employs capacity allocation and management devices to ensure cost-effective deployment of capacity to users as they travel to their destination. The network management system manages satellite, aircraft platform, and air-to-ground (ATG) network management systems to ensure that the overall system resources are used in the efficient manners, see (Goettle, [abstract], [0094], [0117]).
Valencia discloses, in analogous art, the missing/crossed limitations comprising: (2) transferring first user equipment of the group of user equipment from the terrestrial radio network to satellite network equipment based on the determining; and retaining second user equipment of the group of user equipment at the terrestrial radio network (FIG. 3, a system includes equipment that connects the packetized non-voice data traffic to the MTSO using a satellite link, while keeping the voice data traffic on existing point-to-point terrestrial links 22-1 to 22-n. A cell site router 26 (e.g., 26-1 shown in FIG. 3) at the cell sites is used to separate the voice and non-voice data traffic for concurrent transmission via terrestrial and satellite links, respectively. This cell site router 26 could also be used to connect the signaling (control) traffic from the cell site to the terrestrial link if that proves beneficial. The cell site router is sometimes integral part of the Node B (NB) 29-1, [0044]. In yet another variation of the non-limiting embodiment, the cell site router 26 and the corresponding edge router 12 could be equipped to detect user data applications whose performance is negatively affected by high latency channel, such as gaming. Those data applications would be connected to the terrestrial link, while the rest of the data applications are transported by satellite, [0045]. In the cellular network architecture disclosed in the non-limiting embodiment a cell site router 26 is interposed between the 2G BTS 30 and 3G Node B 29 equipment and the microwave equipment 33 at each cell site 21. This cell site router 26 aggregates the traffic streams 27 and 28 from both the BTS 30 and the Node B 29, and separates the voice 24 and data 25 traffic for transmission terrestrially and by satellite, respectively. Terrestrial transmission carries voice traffic using tiered point-to-point networks. Data traffic from multiple cell sites 21-1 to 21-n shares satellite bandwidth… The traffic separation for long distance transmission (backhaul) and sharing of bandwidth by multiple cell sites allows individual treatment of the traffic, proving to be advantageous for both performance and financial metrics, [0049].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Valencia in order to make a more effective method for separating the voice data and non-voice data for an effective and efficient transmission of data over terrestrial and satellite links. The efficient use of the bandwidth by allowing the use of transmission idle times between traffic peaks is facilitated. The amount of capacity required to support the network to a small fraction of the bandwidth is reduced. The requirement for fiber connectivity is reduced, see (Valencia, [0040]-[0043], [0063].).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 11171719B2 (henceforth Pat’719) in view Roy et al. (US 20190260464, henceforth “Roy”).
The dependent claim 11 of Pat’719 does not claim the features of dependent claim 20 of the instant application (1) prior to the transferring, configuring an integrated network that comprises the terrestrial radio network and the satellite network equipment.
However, in the analogous art, Roy discloses (1) prior to the transferring, configuring an integrated network that comprises the terrestrial radio network and the satellite network equipment (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP network 160, [0037]. Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Pat’719 method by adding the teachings Roy in order to make a more effective method by updating the data portion T.sub.S for the satellite communication, the satellite link 145 may be utilized more efficiently because by aggregating the data packets a volume V of the data portion T.sub.S will be reduced, see (Roy, [0115].).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 7, 10, 12, 13, 14, 16, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20190260464, henceforth “Roy”) in view of Goettle et al. (US 20200244346, henceforth “Goettle”) and further in view of Valencia (US 20160028472, henceforth “Valencia”).
Examiner’s note: in what follows, references are drawn to Roy unless otherwise mentioned.
Regarding claim 1, Roy teaches a method, comprising (FIGS. 1, 5): 
determining, by a device comprising a processor, that an amount of bandwidth consumed by a group of user equipment in a defined geographic area (Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, [0069]-[0070]. The missing/crossed out limitations will be discussed in view of Goettle.); and 
offloading, by the device, equipment based on the determining, wherein second traffic of second user equipment of the group of user equipment remain routed via the group of terrestrial network equipment (FIG. 5, in a block 530, the computer 110 determines a terrestrial communication score S.sub.M and a satellite traffic data score S.sub.S…The computer 110 may be programmed to determine the satellite traffic data score S.sub.S based on data throughput Ts, the volume V of data, and the satellite link quantifier…Equation (5) shows the relationship of traffic data T with portions T.sub.T and T.sub.S routed through each of the terrestrial and satellite links 140, 145, [0071].  In the block 550, the computer 110 identifies data portion T.sub.S and/or updates the data portion T.sub.S, [0074]. In the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140, [0075]. The missing/crossed out limitations will be discussed in view of Valencia.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1) determining, by a device comprising a processor, that an amount of bandwidth consumed by a group of user equipment in a defined geographic area satisfies a defined bandwidth amount, (2) offloading, by the device, first traffic of first user equipment of the group of user equipment from a group of terrestrial network equipment to a group of satellite network equipment based on the determining, wherein second traffic of second user equipment of the group of user equipment remain routed via the group of terrestrial network equipment.
 However, Goettle discloses, in analogous art, the missing/crossed limitations comprising: (1) determining, by a device comprising a processor, that an amount of bandwidth consumed by a group of user equipment in a defined geographic area satisfies a defined bandwidth amount (An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 5A illustrates example demand (Mbps) in each spot beam coverage region and the entire service area over a 15-minute span for the example airplane traffic model of FIG. 3A. FIG. 9A contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for forward link. FIG. 9B contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for return links. FIG. 10 illustrates a method for adjusting connectivity and bandwidth of connection between gateway and user beams [0079]-[0080].  FIG. 12 contains a depiction of gateway-user beam connection bandwidth adjustment and adjustment limitations for a multi-beam satellite,  [0089]. An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roy’s method by adding the teachings of Goettle in order to make a more effective method by adapting to changes in demand over the service area and provides smooth service transitions as airplanes fly across the service area. The wireless communication system employs capacity allocation and management devices to ensure cost-effective deployment of capacity to users as they travel to their destination. The network management system manages satellite, aircraft platform, and air-to-ground (ATG) network management systems to ensure that the overall system resources are used in the efficient manners, see (Goettle, [abstract], [0094], [0117]).
Valencia discloses, in analogous art, the missing/crossed limitations comprising: (2) offloading, by the device, first traffic of first user equipment of the group of user equipment from a group of terrestrial network equipment to a group of satellite network equipment based on the determining, wherein second traffic of second user equipment of the group of user equipment remain routed via the group of terrestrial network equipment (FIG. 3, a system includes equipment that connects the packetized non-voice data traffic to the MTSO using a satellite link, while keeping the voice data traffic on existing point-to-point terrestrial links 22-1 to 22-n. A cell site router 26 (e.g., 26-1 shown in FIG. 3) at the cell sites is used to separate the voice and non-voice data traffic for concurrent transmission via terrestrial and satellite links, respectively, [0044]. Terrestrial transmission carries voice traffic using tiered point-to-point networks. Data traffic from multiple cell sites 21-1 to 21-n shares satellite bandwidth, [0049].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roy’s method by adding the teachings of Valencia in order to make a more effective method for separating the voice data and non-voice data for an effective and efficient transmission of data over terrestrial and satellite links. The efficient use of the bandwidth by allowing the use of transmission idle times between traffic peaks is facilitated. The amount of capacity required to support the network to a small fraction of the bandwidth is reduced. The requirement for fiber connectivity is reduced. , see (Valencia, [0040]-[0043], [0063].).
Regarding claim 12, Roy teaches a system (FIGS. 1, 5), comprising: 
a processor (FIG. 1 item 112. A computer-readable medium  includes any non-transitory (e.g., tangible) medium that participates in providing data (e.g., instructions) that may be read by a computer (e.g., by a processor of a computer), [0122].  ; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (In general, a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein, [0121].): 
comparing an amount of bandwidth consumed by a group of user equipment in a defined geographic area with  (Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, [0069]-[0070]. The missing/crossed out limitations will be discussed in view of Goettle.); and 
based on the amount of bandwidth consumed satisfying the defined threshold bandwidth amount, rerouting (FIG. 5, in a block 530, the computer 110 determines a terrestrial communication score S.sub.M and a satellite traffic data score S.sub.S…The computer 110 may be programmed to determine the satellite traffic data score S.sub.S based on data throughput Ts, the volume V of data, and the satellite link quantifier…Equation (5) shows the relationship of traffic data T with portions T.sub.T and T.sub.S routed through each of the terrestrial and satellite links 140, 145, [0071].  In the block 550, the computer 110 identifies data portion T.sub.S and/or updates the data portion T.sub.S, [0074]. In the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140, [0075]. The missing/crossed out limitations will be discussed in view of Valencia.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1)  comparing an amount of bandwidth consumed by a group of user equipment in a defined geographic area with a defined threshold bandwidth amount, wherein the group of user equipment is connected via terrestrial network equipment, (2) based on the amount of bandwidth consumed satisfying the defined threshold bandwidth amount, rerouting first traffic of first user equipment of the group of user equipment from the terrestrial network equipment to satellite network equipment, wherein second traffic of second user equipment of the group of user equipment remains routed via the terrestrial network equipment.
 However, Goettle discloses, in analogous art, the missing/crossed limitations comprising: (1) comparing an amount of bandwidth consumed by a group of user equipment in a defined geographic area with a defined threshold bandwidth amount, wherein the group of user equipment is connected via terrestrial network equipment (An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 5A illustrates example demand (Mbps) in each spot beam coverage region and the entire service area over a 15-minute span for the example airplane traffic model of FIG. 3A. FIG. 9A contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for forward link. FIG. 9B contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for return links. FIG. 10 illustrates a method for adjusting connectivity and bandwidth of connection between gateway and user beams [0079]-[0080].  FIG. 12 contains a depiction of gateway-user beam connection bandwidth adjustment and adjustment limitations for a multi-beam satellite,  [0089]. An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093].). 
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roy’s method by adding the teachings of Goettle in order to make a more effective method by adapting to changes in demand over the service area and provides smooth service transitions as airplanes fly across the service area. The wireless communication system employs capacity allocation and management devices to ensure cost-effective deployment of capacity to users as they travel to their destination. The network management system manages satellite, aircraft platform, and air-to-ground (ATG) network management systems to ensure that the overall system resources are used in the efficient manners, see (Goettle, [abstract], [0094], [0117]).
Valencia discloses, in analogous art, the missing/crossed limitations comprising: (2) based on the amount of bandwidth consumed satisfying the defined threshold bandwidth amount, rerouting first traffic of first user equipment of the group of user equipment from the terrestrial network equipment to satellite network equipment, wherein second traffic of second user equipment of the group of user equipment remains routed via the terrestrial network equipment (FIG. 3, a system includes equipment that connects the packetized non-voice data traffic to the MTSO using a satellite link, while keeping the voice data traffic on existing point-to-point terrestrial links 22-1 to 22-n. A cell site router 26 (e.g., 26-1 shown in FIG. 3) at the cell sites is used to separate the voice and non-voice data traffic for concurrent transmission via terrestrial and satellite links, respectively, [0044]. Terrestrial transmission carries voice traffic using tiered point-to-point networks. Data traffic from multiple cell sites 21-1 to 21-n shares satellite bandwidth, [0049].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roy’s method by adding the teachings of Valencia in order to make a more effective method for separating the voice data and non-voice data for an effective and efficient transmission of data over terrestrial and satellite links. The efficient use of the bandwidth by allowing the use of transmission idle times between traffic peaks is facilitated. The amount of capacity required to support the network to a small fraction of the bandwidth is reduced. The requirement for fiber connectivity is reduced. , see (Valencia, [0040]-[0043], [0063].).
Regarding claim 18, Roy teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
determining an amount of network bandwidth of a terrestrial radio network consumed by a group of user equipment in a defined geographic area (Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, [0069]-[0070]. The missing/crossed out limitations will be discussed in view of Goettle.); 
transferring network (FIG. 5, in a block 530, the computer 110 determines a terrestrial communication score S.sub.M and a satellite traffic data score S.sub.S…The computer 110 may be programmed to determine the satellite traffic data score S.sub.S based on data throughput Ts, the volume V of data, and the satellite link quantifier…Equation (5) shows the relationship of traffic data T with portions T.sub.T and T.sub.S routed through each of the terrestrial and satellite links 140, 145, [0071].  In the block 550, the computer 110 identifies data portion T.sub.S and/or updates the data portion T.sub.S, [0074]. In the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140, [0075]. The missing/crossed out limitations will be discussed in view of Valencia.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1)  determining, by a device comprising a processor, that an amount of bandwidth consumed by a group of user equipment in a defined geographic area satisfies a defined bandwidth amount, (2) transferring first user equipment of the group of user equipment from the terrestrial radio network to satellite network equipment based on the determining; and retaining second user equipment of the group of user equipment at the terrestrial radio network.
 However, Goettle discloses, in analogous art, the missing/crossed limitations comprising: (1) determining, by a device comprising a processor, that an amount of bandwidth consumed by a group of user equipment in a defined geographic area satisfies a defined bandwidth amount (An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 5A illustrates example demand (Mbps) in each spot beam coverage region and the entire service area over a 15-minute span for the example airplane traffic model of FIG. 3A. FIG. 9A contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for forward link. FIG. 9B contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for return links. FIG. 10 illustrates a method for adjusting connectivity and bandwidth of connection between gateway and user beams [0079]-[0080].  FIG. 12 contains a depiction of gateway-user beam connection bandwidth adjustment and adjustment limitations for a multi-beam satellite,  [0089]. An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093].). 
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roy’s method by adding the teachings of Goettle in order to make a more effective method by adapting to changes in demand over the service area and provides smooth service transitions as airplanes fly across the service area. The wireless communication system employs capacity allocation and management devices to ensure cost-effective deployment of capacity to users as they travel to their destination. The network management system manages satellite, aircraft platform, and air-to-ground (ATG) network management systems to ensure that the overall system resources are used in the efficient manners, see (Goettle, [abstract], [0094], [0117]).
Valencia discloses, in analogous art, the missing/crossed limitations comprising: (2) transferring first user equipment of the group of user equipment from the terrestrial radio network to satellite network equipment based on the determining; and retaining second user equipment of the group of user equipment at the terrestrial radio network (FIG. 3, a system includes equipment that connects the packetized non-voice data traffic to the MTSO using a satellite link, while keeping the voice data traffic on existing point-to-point terrestrial links 22-1 to 22-n. A cell site router 26 (e.g., 26-1 shown in FIG. 3) at the cell sites is used to separate the voice and non-voice data traffic for concurrent transmission via terrestrial and satellite links, respectively, [0044]. Terrestrial transmission carries voice traffic using tiered point-to-point networks. Data traffic from multiple cell sites 21-1 to 21-n shares satellite bandwidth, [0049].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roy’s method by adding the teachings of Valencia in order to make a more effective method for separating the voice data and non-voice data for an effective and efficient transmission of data over terrestrial and satellite links. The efficient use of the bandwidth by allowing the use of transmission idle times between traffic peaks is facilitated. The amount of capacity required to support the network to a small fraction of the bandwidth is reduced. The requirement for fiber connectivity is reduced, see (Valencia, [0040]-[0043], [0063].).
Regarding claims 2 and 19, Roy, Goettle and Valencia teach all the claim  limitations of claims 1 and 18 respectively; and Roy further teaches wherein the determining comprises evaluating an amount of network traffic received (Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, [0069]-[0070]. The missing/crossed out limitations will be discussed in view of Goettle.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1)  the determining comprises evaluating an amount of network traffic received from the group of user equipment and the amount of bandwidth being consumed by respective services executing on the group of user equipment.
 However, Goettle discloses, in analogous art, the missing/crossed limitations comprising: (1) the determining comprises evaluating an amount of network traffic received from the group of user equipment and the amount of bandwidth being consumed by respective services executing on the group of user equipment (FIG. 2 depicts a sample spot beam plan for a satellite. Some of the individual coverage regions in the spot beam laydown, depicted in FIG. 2, have significantly higher capacity demand than other individual coverage regions… An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 5A illustrates example demand (Mbps) in each spot beam coverage region and the entire service area over a 15-minute span for the example airplane traffic model of FIG. 3A. FIG. 5C contains example sum of the maximum demand levels in the traffic model of FIG. 5A. FIG. 9A contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for forward link. FIG. 9B contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for return links. FIG. 10 illustrates a method for adjusting connectivity and bandwidth of connection between gateway and user beams [0079]-[0080].  FIG. 12 contains a depiction of gateway-user beam connection bandwidth adjustment and adjustment limitations for a multi-beam satellite,  [0089].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roy’s method by adding the teachings of Goettle in order to make a more effective method by adapting to changes in demand over the service area and provides smooth service transitions as airplanes fly across the service area. The wireless communication system employs capacity allocation and management devices to ensure cost-effective deployment of capacity to users as they travel to their destination. The network management system manages satellite, aircraft platform, and air-to-ground (ATG) network management systems to ensure that the overall system resources are used in the efficient manners, see (Goettle, [abstract], [0094], [0117]).
Regarding claim 13, Roy, Goettle and Valencia teach all the claim  limitations of claim 12 above; and Roy further teaches wherein the comparing comprises determining the amount of bandwidth consumed by the group of user equipment based on evaluating an amount of network traffic received (Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively…With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition… Table 4 shows a non-limiting example of quantifiers Q.sub.M, Q.sub.S, capacity of link 140, 145, and a link condition, [0069]-[0070]. The missing/crossed out limitations will be discussed in view of Goettle.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1)  the comparing comprises determining the amount of bandwidth consumed by the group of user equipment based on evaluating an amount of network traffic received from the group of user equipment.
 However, Goettle discloses, in analogous art, the missing/crossed limitations comprising: (1 the comparing comprises determining the amount of bandwidth consumed by the group of user equipment based on evaluating an amount of network traffic received from the group of user equipment (FIG. 2 depicts a sample spot beam plan for a satellite. Some of the individual coverage regions in the spot beam laydown, depicted in FIG. 2, have significantly higher capacity demand than other individual coverage regions… An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 5A illustrates example demand (Mbps) in each spot beam coverage region and the entire service area over a 15-minute span for the example airplane traffic model of FIG. 3A. FIG. 5C contains example sum of the maximum demand levels in the traffic model of FIG. 5A. FIG. 9A contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for forward link. FIG. 9B contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for return links. FIG. 10 illustrates a method for adjusting connectivity and bandwidth of connection between gateway and user beams [0079]-[0080].  FIG. 12 contains a depiction of gateway-user beam connection bandwidth adjustment and adjustment limitations for a multi-beam satellite,  [0089]. An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093]. FIG. 14 gives demand in individual coverage regions, maximum capacity supplied in an individual coverage region, and unmet demand in each coverage region of the example spot beam laydown in FIG. 2 and the example traffic model of FIG. 5A. FIG. 15 depicts service allocation among satellite, aircraft platform, and ATG systems for regions for which satellite capacity is sufficient and regions for which satellite capacity alone is insufficient for the example beam laydown in FIG. 2 and the demand in FIG. 5A, [0094]-[0096].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roy’s method by adding the teachings of Goettle in order to make a more effective method by adapting to changes in demand over the service area and provides smooth service transitions as airplanes fly across the service area. The wireless communication system employs capacity allocation and management devices to ensure cost-effective deployment of capacity to users as they travel to their destination. The network management system manages satellite, aircraft platform, and air-to-ground (ATG) network management systems to ensure that the overall system resources are used in the efficient manners, see (Goettle, [abstract], [0094], [0117]).
Regarding claim 3, Roy, Goettle and Valencia teach all the claim  limitations of claim 1 above; and Roy further teaches wherein the offloading comprises configuring an integrated network that comprises the group of terrestrial network equipment and the group of satellite network equipment (FIG. 5 in the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140. Further details of routing data are discussed with reference to FIGS. 9A-9B, [0075].).
Regarding claim 16, Roy, Goettle and Valencia teach all the claim  limitations of claim 12 above; and Roy further teaches wherein the satellite network equipment is integrated with the terrestrial network equipment to form an integrated network to which the group of user equipment in the defined geographic area connect (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP network 160, [0037]. Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057].).
Regarding claim 5, Roy, Goettle and Valencia teach all the claim  limitations of claim 1 above; and Roy further teaches further comprising: scheduling, by the device, a satellite network equipment of the group of satellite network equipment to forward at least a portion of network traffic to a transmission point (FIG. 1, the terminal 105A may include a computer 110 including a processor 112 and a memory 114, a satellite communication interface 115, terrestrial communication interface 120, and a local communication interface 125, [0046]. The satellite communication interface 115 includes physical layer components such as transceiver, modulator, demodulator, etc. to facilitate communication with satellites 170. Terminal 105A may include or be communicatively connected to one or more dish(s) 175 and antenna(s), which allow terminal 105A to communicate with one or more satellites 170 at a time, [0047]. The  terminal 105A includes satellite and terrestrial communication interfaces 115, 120 and can communicate traffic data T via the satellite and/or terrestrial communication interface 115, 120 (e.g., split the traffic data T between the satellite and/or terrestrial communication interfaces 115, 120), [0051]. The computer 110 may actuate the satellite communication interface 115 and/or the terrestrial communication interface 120, as discussed with reference to FIGS. 1-2, to route the data via the satellite and/or terrestrial links 140, 145, [0066].).
Regarding claim 7, Roy, Goettle and Valencia teach all the claim  limitations of claim 1 above; and Roy further teaches further comprising: determining, by the device, respective applications executing on user equipment of the group of user equipment (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP (Internet Protocol) network 160, [0037]. The computer 110 implements example blocks of FIG. 2 by executing programming stored on the memory of the computer 110 and actuating components of the terminal 105A, such as the communication interfaces 115, 120, 125. Thus, computer 110 can be programmed to communicate traffic data T between the IoT devices 130 and the remote computer(s) 135, [0053]. This technique is used for determining, by the device, respective applications executing on user equipment of the group of user equipment.); and 
allocating, by the device, (FIG. 5 in a block 510, the computer 110 determines a data type quantifier Q.sub.D, [0068]-[0069]. In the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140. Further details of routing data are discussed with reference to FIGS. 9A-9B, [0075]. The missing/crossed out limitations will be discussed in view of Valencia.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1) allocating, by the device, the first traffic and the second traffic based on the respective applications executing on the first user equipment and the second user equipment.
Valencia discloses, in analogous art, the missing/crossed limitations comprising: (2) allocating, by the device, the first traffic and the second traffic based on the respective applications executing on the first user equipment and the second user equipment (FIG. 3, voice data and non-voice data are separated so both can be effectively and efficiently transmitted over terrestrial and satellite links, respectively, [0040]. FIG. 3, a system includes equipment that connects the packetized non-voice data traffic to the MTSO using a satellite link, while keeping the voice data traffic on existing point-to-point terrestrial links 22-1 to 22-n. A cell site router 26 (e.g., 26-1 shown in FIG. 3) at the cell sites is used to separate the voice and non-voice data traffic for concurrent transmission via terrestrial and satellite links, respectively, [0044]. This technique is used for allocating, by the device, the first traffic and the second traffic based on the respective applications executing on the first user equipment and the second user equipment.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roy’s method by adding the teachings of Valencia in order to make a more effective method for separating the voice data and non-voice data for an effective and efficient transmission of data over terrestrial and satellite links. The efficient use of the bandwidth by allowing the use of transmission idle times between traffic peaks is facilitated. The amount of capacity required to support the network to a small fraction of the bandwidth is reduced. The requirement for fiber connectivity is reduced. , see (Valencia, [0040]-[0043], [0063].).
Regarding claim 10, Roy, Goettle and Valencia teach all the claim  limitations of claim 1 above; and Roy further teaches further comprising: controlling, by the device, a capacity of a radio access based on a convergence of the group of satellite network equipment with the group of terrestrial network equipment (FIG. 4 in the block 430, the computer 110 identifies at least a portion T.sub.S, of the traffic data to be routed via the satellite link 145 between the terminal 105A and a satellite 170. The computer 110 routes a portion of the traffic data via the satellite link 145 to balance the traffic data T between the satellite link 145 and the terrestrial link 140. In one example, the computer 110 may be programmed to determine the data portion T.sub.S to be routed via the satellite link 145 based on the data throughput t(T), the threshold D.sub.T, and a capacity C of the satellite link 145… In the present context, a capacity C of a satellite link 145 is a maximum data throughput, [0064]. Next, in a block 530, the computer 110 determines a terrestrial communication score S.sub.M and a satellite traffic data score S.sub.S. The computer 110 may be programmed to determine the terrestrial traffic data score S.sub.M based on data portion T.sub.T routed through the terrestrial link 140 (e.g., T=T.sub.T, if the traffic data is routed entirely through the terrestrial link(s) 140 of the terminal 105A), the volume V of data, and the terrestrial link quantifier Q.sub.M, e.g., based on equation (3). The computer 110 may be programmed to determine the satellite traffic data score S.sub.S based on data throughput Ts, the volume V of data, and the satellite link quantifier Qs, e.g., based on equation (4). Equation (5) shows the relationship of traffic data T with portions T.sub.T and T.sub.S routed through each of the terrestrial and satellite links 140, 145, [0071]. This technique is used for controlling, by the device, a capacity of a radio access based on a convergence of the group of satellite network equipment with the group of terrestrial network equipment.).
Regarding claim 14, Roy, Goettle and Valencia teach all the claim  limitations of claim 12 above; and Roy further teaches wherein the comparing comprises determining (Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, e.g., weather conditions, etc. In the present context, a link condition may be specified in percentage, e.g., 100% is a perfect condition such as no rain, no wind, no physical obstacle, etc., whereas 50% reflects a compromised link 140, 145 condition such as inclement weather, etc. Table 4 shows a non-limiting example of quantifiers Q.sub.M, Q.sub.S, capacity of link 140, 145, and a link condition, [0069]-[0070]. The missing/crossed out limitations will be discussed in view of Goettle.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1) the comparing comprises determining the amount of bandwidth consumed by the group of user equipment based on respective services executing on the group of user equipment.
However, Goettle discloses, in analogous art, the missing/crossed limitations comprising: (1) the comparing comprises determining the amount of bandwidth consumed by the group of user equipment based on respective services executing on the group of user equipment (FIG. 5A illustrates example demand (Mbps) in each spot beam coverage region and the entire service area over a 15-minute span for the example airplane traffic model of FIG. 3A. FIG. 9A contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for forward link. FIG. 9B contains a block diagram for switch and switch management device to permit flexible interconnection of gateway and user beam channels for return links. FIG. 10 illustrates a method for adjusting connectivity and bandwidth of connection between gateway and user beams [0079]-[0080].  FIG. 12 contains a depiction of gateway-user beam connection bandwidth adjustment and adjustment limitations for a multi-beam satellite,  [0089]. An aeronautical broadband Internet service system for a service area may be designed such that some regions are served by satellite only and some regions are served by a combination of satellite and terrestrial based system, [0093].). 
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roy’s method by adding the teachings of Goettle in order to make a more effective method by adapting to changes in demand over the service area and provides smooth service transitions as airplanes fly across the service area. The wireless communication system employs capacity allocation and management devices to ensure cost-effective deployment of capacity to users as they travel to their destination. The network management system manages satellite, aircraft platform, and air-to-ground (ATG) network management systems to ensure that the overall system resources are used in the efficient manners, see (Goettle, [abstract], [0094], [0117]).
Regarding claim 17, Roy, Goettle and Valencia teach all the claim  limitations of claim 12 above; and Roy further teaches wherein a defined application is alternatively executable at a user equipment of the group of user equipment via a selection between the satellite network equipment and the terrestrial network equipment (Distributed network 100 is a network of computers located in a geographical area…The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057].  FIG. 5 in the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140. Further details of routing data are discussed with reference to FIGS. 9A-9B, [0075].).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20190260464, henceforth “Roy”) in view of Goettle et al. (US 20200244346, henceforth “Goettle”), Valencia (US 20160028472, henceforth “Valencia”) and further in view of Chen et al. et al. (US 20180302807, henceforth “Chen”).
Regarding claim 4, Roy, Goettle and Valencia teach all the claim  limitations of claim 1 above; and Roy further teaches further comprising: prior to the determining, obtaining, by the device, (A terrestrial communication system, e.g., LTE (Long-Term Evolution), 5G, etc. may include a mobile network backbone 155 and a plurality of base stations 165. The base stations 165 may be connected to the backbone 155 via a wired and/or wireless network. The base stations 165 provide a terrestrial communication link 140, e.g., 5G, LTE, etc., to the terminal 105A, [0040]. FIG. 5, in the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140. Further details of routing data are discussed with reference to FIGS. 9A-9B, [0075]. The missing/crossed out limitations will be discussed in view of Chen.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1) prior to the determining, obtaining, by the device, information related to a planned event, and increasing, by the device, a backhaul bandwidth to the defined geographic area prior to a commencement of the planned event.
 However, Chen discloses the missing/crossed limitations comprising: (1) prior to the determining, obtaining, by the device, information related to a planned event, and increasing, by the device, a backhaul bandwidth to the defined geographic area prior to a commencement of the planned event (n a 5G small cell network where all small cell nodes are mesh-interconnected and each node is equipped with a sectorized narrow beam, beam-steering wireless backhaul radio that can only point to one neighboring node per antenna sector at a time, there is a need to identify and optimize a group of simultaneous transport links that can be active in order to maximize the network throughput, [0057]. A small cell with a self-optimizing wireless mesh backhaul module enables operators to easily add new small cells within their HetNet deployments. Each time a new small cell is installed, the optimal backhaul connectivity and network topology will be reconfigured autonomously. A network topology optimization mechanism should be in place to handle various topology related events, such as node insertion or deletion, temporary or permanent link outage, network congestion, node failure or maintenance, domain splitting or merging, energy-saving action like putting certain nodes to sleep, and the like, [0213]. To meet the expectation of operators to deploy small cells quickly and cost-efficiently in a self optimizing way, we will need a wide area topology optimization mechanism that is capable, [0215]. Preventive network topology adaptation for planned events, [0225].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Roy’s method by adding the teachings of Chen in order to make better method by enabling satisfying requirements for providing solutions for fifth generation backhauling, and reducing network complexity due to less number of cells so as to improve the efficiency for planning, controlling and optimizing the network operations for an operator in a cost-effective manner and to minimize the operating cost and effort by automating the network design, deployment and operating phases, see (Chen, [0056], [0059], [0060], [0068]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20190260464, henceforth “Roy”) in view of Goettle et al. (US 20200244346, henceforth “Goettle”), Valencia (US 20160028472, henceforth “Valencia”) and further in view of Meylan et al. (US 20140213256, henceforth “Meylan”).
Regarding claim 6, Roy, Goettle and Valencia teach all the claim  limitations of claim 7 above; and Roy further teaches further comprising: prior to the determining, receiving, by the device, from the group of terrestrial network equipment, (A terrestrial communication system, e.g., LTE (Long-Term Evolution), 5G, etc. may include a mobile network backbone 155 and a plurality of base stations 165. The base stations 165 may be connected to the backbone 155 via a wired and/or wireless network. The base stations 165 provide a terrestrial communication link 140, e.g., 5G, LTE, etc., to the terminal 105A. The backbone 155 of the terrestrial communication system may be connected to an IP network 160, e.g., to provide access to the remote computer 135 via internet. A terrestrial communication link 140 is established when a wireless communication, e.g., via LTE protocol, is initiated between terminal 105A and a base station 165, [0040]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, e.g., weather conditions, etc, [0069]-[0070]. The missing/crossed out limitations will be discussed in view of Meylan.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1) prior to the determining, receiving, by the device, from the group of terrestrial network equipment, information indicative of respective backhaul link bandwidth and respective resource utilization. However, Meylan discloses the missing/crossed limitations comprising: (1) prior to the determining, receiving, by the device, from the group of terrestrial network equipment, information indicative of respective backhaul link bandwidth and respective resource utilization (FIG. 4, the bandwidth determination module 415 estimates the available bandwidth as a minimum of a radio link bandwidth and a backhaul bandwidth, see [0058]. Estimating the available bandwidth for each RAT is based on a function of one or more radio link bandwidth-indicating parameters, such as a signal-to-noise ratio (SNR), a resource utilization, a noise rise, a RAT load, slot utilization factor, an available transmit power, a number of codes available, and a number of resource blocks available, see [0058].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Roy’s method by adding the teachings of Meylan in order to make better device by providing an efficient and dynamic solution for managing network selection, see (Meylan, [0036].).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20190260464, henceforth “Roy”) in view of Goettle et al. (US 20200244346, henceforth “Goettle”), Valencia (US 20160028472, henceforth “Valencia”) and further in view of Testa et al. (US 20170063645, henceforth “Testa”).
Regarding claim 8, Roy, Goettle and Valencia teach all the claim  limitations of claim 7 above; and Roy further teaches further comprising: 
evaluating, by the device,  (FIG. 4 in a block 410, in which the computer 110 determines a data throughput t (T) or a score S of traffic data for the terminal 105A, [0060]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively. The link's quantifiers Q.sub.M, Q.sub.S may be numbers within a specified range., e.g., 1 to 6. With reference to Table 4, the computer 110 may be programmed to determine the link quantifiers Q.sub.M, Q.sub.S based on a data rate capacity of the links 140, 145, link condition, e.g., weather conditions, etc, [0069]-[0070]. The missing/crossed out limitations will be discussed in view of Testa.); and 
allocating, by the device, (FIG. 5, in a block 530, the computer 110 determines a terrestrial communication score S.sub.M and a satellite traffic data score S.sub.S…The computer 110 may be programmed to determine the satellite traffic data score S.sub.S based on data throughput Ts, the volume V of data, and the satellite link quantifier…Equation (5) shows the relationship of traffic data T with portions T.sub.T and T.sub.S routed through each of the terrestrial and satellite links 140, 145, [0071]. The missing/crossed out limitations will be discussed in view of Testa.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1)  evaluating, by the device, a service level agreement associated with the respective applications executing on the user equipment, (2) allocating, by the device, the user equipment based on the service level agreement and the respective applications executing on the user equipment.
However, Testa discloses the missing/crossed limitations comprising: (1) evaluating, by the device, a service level agreement associated with the respective applications executing on the user equipment (FIG. 4 is a flow chart illustrating a procedure in a service level agreement (SLA) management node. The impact of the change is evaluated S220 with the impact of the SLA metric in comparison with an expected impact based on the weighted dependency metric. Any deviation between the impact of the change and the expected impact are stored S230 in a knowledge database 230, see [0064].), (2) allocating, by the device, the user equipment based on the service level agreement and the respective applications executing on the user equipment (A subsequent instruction to change the resource allocation, may be instructing S240 to adopt the size of the resource allocation based on the previous evaluation of the impact of the SLA metric, see [0065].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Roy’s method by adding the teachings of Testa in order to make better method by enabling prediction of a suitable change of resource allocation for an application, see (Testa, [0013].).
Claims 9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20190260464, henceforth “Roy”) in view of Goettle et al. (US 20200244346, henceforth “Goettle”), Valencia (US 20160028472, henceforth “Valencia”) and further in view of Korosi et al. (US 20160173382, henceforth “Korosi”).
Regarding claims 9 and 15, Roy, Goettle and Valencia teach all the claim  limitations of claims 1 and 12 respectively; and Roy further teaches wherein the first traffic of first user equipment and the second traffic of second user equipment are (Table 3, the computer 110 may be programmed to identify low priority portions of the traffic load, e.g., bulk upload data, for being routed via the satellite link 145, such that the score S.sub.M of the data routed via the terrestrial link 140, e.g., a mobile network, is below the score threshold S.sub.T. Thus, with reference to Table 3, T−T.sub.S (or T.sub.T) represents a subtraction of a set of data T.sub.S from another set of data, in contrast to an algebraic subtraction, [0065]. FIG. 5 in the block 550, the computer 110 identifies data portion T.sub.S and/or updates the data portion T.sub.S (as discussed with reference to the block 530). For example, the computer 110 may be programmed to identify the data portion T.sub.S such that the terrestrial score S.sub.M is less than or equal the satellite score S.sub.S. For example, the computer 110 may be programmed to modify the set of data T.sub.S to increase a volume V of data T.sub.S, e.g., by placing high volume V bulk upload in data portion T.sub.S, as shown in Table 3), [0074]. The missing/crossed out limitations will be discussed in view of Korosi.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1) the first traffic of first user equipment and the second traffic of second user equipment are disproportionately split between the group of terrestrial network equipment and the group of satellite network equipment.
However, Korosi discloses the missing/crossed limitations comprising: (1) the first traffic of first user equipment and the second traffic of second user equipment are disproportionately split between the group of terrestrial network equipment and the group of satellite network equipment (A mechanism is provided for forwarding packet data traffic among a plurality of physical links in a PS data network in an unequal split ratio, from a packet network device towards a destination packet network device, see [0018].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Roy’s device by adding the teachings of Korosi in order to make better device by sharing the traffic volume in arbitrary proportion, see (Korosi, [0038].).
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20190260464, henceforth “Roy”) in view of Goettle et al. (US 20200244346, henceforth “Goettle”), Valencia (US 20160028472, henceforth “Valencia”) and further in view of Artiga et al. (“Terrestrial-satellite integration in dynamic 5G backhaul networks”, henceforth “Artiga”).
Regarding claim 11, Roy, Goettle and Valencia teach all the claim  limitations of claim 1 above; and Roy further teaches receiving, by the device, respective information related to received (FIG. 1 illustrates a block diagram of an example distributed system 100 including satellite terminal(s) 105A, IoT devices 130, and remote computer(s) 135, communicating via a combination of terrestrial communication link(s) 140, satellite communication links 145, local communication network(s) 150, a mobile communication network such as 5G Core mobile backbone 155, and/or an IP network 160. In the illustration, only one satellite terminal 105A is shown for purposes of illustration; however, it should be appreciated that any suitable quantity of satellite terminals 105A may be used instead. In another example embodiment, one or more IoT devices 130 may be included in the terminal 105A. In other words, the terminal 105A may additionally provide IoT device 130 operation, [0037]. FIG. 4 in a block 410, in which the computer 110 determines a data throughput t (T) or a score S of traffic data for the terminal 105A, [0060]. FIG. 5, the process 500 begins in a block 510, in which the computer 110 determines a data type quantifier Q.sub.D. In in a block 520, the computer 110 determines a terrestrial link quantifier Q.sub.M and a satellite link quantifier Q.sub.S for the terrestrial link(s) 140 and the satellite link 145 respectively, etc, [0069]-[0070]. The missing/crossed out limitations will be discussed in view of Artiga.); and 
adjusting, by the device, a route for at least a portion of network traffic for the group of user equipment between the group of terrestrial network equipment and the group of satellite network equipment based on the respective information related to the received (FIG. 5, in a block 530, the computer 110 determines a terrestrial communication score S.sub.M and a satellite traffic data score S.sub.S, [0073]. In the block 560, the computer 110 routes the traffic load based on the identified data portion T.sub.S for the satellite link 145. The computer 110 may be programmed to route the data portion T.sub.S via the satellite link 145 and to route the rest of data T.sub.T via the terrestrial link 140. Further details of routing data are discussed with reference to FIGS. 9A-9B, [0075]. The missing/crossed out limitations will be discussed in view of Artiga.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1) receiving, by the device, respective information related to received buffered packets of user equipment of the group of user equipment, (2) adjusting, by the device, a route for at least a portion of network traffic for the group of user equipment between the group of terrestrial network equipment and the group of satellite network equipment based on the respective information related to the received buffered packets.
However, Artiga discloses the missing/crossed limitations comprising: (1) receiving, by the device, respective information related to received buffered packets of user equipment of the group of user equipment, (2) adjusting, by the device, a route for at least a portion of network traffic for the group of user equipment between the group of terrestrial network equipment and the group of satellite network equipment based on the respective information related to the received buffered packets (For 1 and 2: FIG. 1 shows dynamic topology reconfiguration enabled by the satellite integration and the terrestrial reconfiguration capabilities. It also shows the network reconfiguration solutions for heavy congestion of network traffic (Event 1 and 3) and moderate congestion of network traffic (Event 2 and 4). In these events, the portion of network traffic associated with the group of user equipment devices are routed among the first group of terrestrial network devices and the second group of satellite network devices based on the respective information related to the received buffered packets, see section [II].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Roy’s method by adding the teachings of Artiga in order to make a more effective method by alleviating the terrestrial congestion by offloading network traffic, see (Artiga, conclusion [V].).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20190260464, henceforth “Roy”) in view of Goettle et al. (US 20200244346, henceforth “Goettle”), Valencia (US 20160028472, henceforth “Valencia”) and further in view of Shah et al. (US 20190045421, henceforth “Shah”).
Regarding claim 20, Roy, Goettle and Valencia teach all the claim  limitations of claim 18 above; and Roy further teaches wherein the operations comprise: prior to the transferring, configuring an integrated network that comprises the terrestrial radio network and the satellite network equipment, and wherein the integrated network is  (The distributed network 100 may include a variety of different types of communication networks such as terrestrial, satellite, local communication networks, etc., [0038]. Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 in accordance with a predetermined traffic data load-balancing scheme, [0057]. The missing/crossed out limitations will be discussed in view of Shah.).
As noted above, Roy is silent about the aforementioned missing/crossed limitations of: (1) the operations comprise: prior to the transferring, configuring an integrated network that comprises the terrestrial radio network and the satellite network equipment, and wherein the integrated network is adapted to operate according to a sixth generation wireless telecommunication protocol.
However, Shah discloses the missing/crossed limitations comprising: (1) the operations comprise: prior to the transferring, configuring an integrated network that comprises the terrestrial radio network and the satellite network equipment, and wherein the integrated network is adapted to operate according to a sixth generation wireless telecommunication protocol (FIG. 5 describes a system 500 that operates in conjunction with the as Long Term Evolution (LTE) system standards and the Fifth Generation (5G) or New Radio (NR) system standards as provided by 3rd Generation Partnership Project (3GPP) technical specifications (TS).The embodiments are not limited in this regard and the described embodiments applies to other networks that benefit from the principles described herein, such as future 3GPP systems (Sixth Generation (6G)) systems, Institute of Electrical and Electronics Engineers (IEEE) 802.16 protocols, etc., see [0058].).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Roy’s method by adding the teachings of Shah in order to make a more effective method by improving cache efficiency, see (Shah, [0023].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411            

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411